DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered but they are not persuasive.
Claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparison, as argued on page 13 of applicant’s filed response) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicant’s arguments directed towards Fuji et al. failing to teach mapping of detection signals, the examiner respectfully disagrees. 
The examiner’s broadest interpretation of the term “mapping”, in light of the scope of the claimed invention, is “an operation that associates each element of a given set (the domain) with one or more elements of a second set (the range)”, as defined by Oxford’s English dictionary.  
With this interpretation of the term “mapping”, Fuji discloses control means that use the data collected by the sensors, to build a mapping table that associates the data collected from 6 to the slave unit connected to that sensor and it’s respective addresses and time [0031].  Hence, the table built by means 36 maps the workpiece within the system using signals associated with a slave units and time.  Therefore, the system taught by Fuji, insofar as how “mapping” is structurally defined with the claims, teaches the claimed invention. 
With respect to the argued limitation “such that an average value of differences between the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the first slave unit and the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the second slave unit decreases” reads as an intended result.  Insofar as what is structurally recited for achieving the intended result of an average value of differences…decrease, the structure of Fuji et al. is capable of having an average value of differences between the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the first slave unit (4c) and the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the second slave unit (4c or 4a) decrease, as the limitation is not an active step nor is there structure defining how the averaging or differences is performed.  Therefore, because the limitation reads as an intended result of recited structure, the structure taught in Fuji would be capable of the claimed intended result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 13-17, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji et al. (WO 2017037774).

With respect to claim 1, Fuji et al. teaches in Fig. 1 a sensor system comprising: a plurality of sensors (6) positioned along a line (i.e. defined by transport paths 8) and measuring data (i.e. a presence or absence) indicating a passing state of a workpiece (i.e. an article) being conveyed upon the line [0019], wherein the passing state indicates whether a workpiece is within a detection range of the sensor (i.e. a sensor 6 will inform the system a present state or an absent state based on the detection of that sensor); a plurality of slave units (4a-c) respectively connected to the plurality of sensors (6) and acquiring the data measured by the plurality of sensors [0020-0021]; and a master unit (2) connected to the plurality of slave units [0026], wherein the master unit (2) has: storage part (29) for storing the data (i.e. the presence or absence on the article) in association with information which relates to the timing (via a timing generation unit 23) at which the data was measured [0059], and a determination part (11/21) for comparing (via algorithmic processing [0028]) the data transmitted from two or more of the plurality of slave units (4a-c) using the information which relates to the timing (as measured, collected and sent to the master), and determining a change in state of the workpiece (i.e. the determination part determines a change in position), wherein the data is time series data (i.e. a series of pulse signals [0033]) including rising waveforms or falling waveforms (as at the timing of the falling edge of the signal, a timer is started [0056-0059] in accordance with the passing states of the workpiece being conveyed upon the line [0059], and wherein the master unit (2) further includes a mapping part (36) for mapping (as the means 36 extracts monitoring data and management monitoring data and creates the table using the rising and falling edges for tracking the article) the rising waveforms or the falling waveforms acquired by two or more of the plurality of slave units (4a-c) regarding the same workpiece (i.e. the article) on the basis of intervals of the rising waveforms or intervals of the falling waveforms included in the time series data acquired by the two or more slave units (4a-c) wherein the mapping part (36) performs mapping (i.e. extracting data from the signals that include the rising and falling of waveforms) rising waveforms or falling waveforms [0059] acquired by a first slave unit (4c) of the plurality of slave units (4a-c) and rising waveforms or falling waveforms acquired by a second slave unit (4c or 4a) of the plurality of slave units (4a-c) such that (insofar has how the mapping of the mapping part performs averaging) an average value of differences between the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the first slave unit (4c) and the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the second slave unit (4c or 4a) decreases (as the limitation reads as an intended result and is not an active step, as claimed, nor is there structure defining how the averaging or differences is performed, therefore, the taught structure of Fuji et al. during operation is capable of performing the intended result).

With respect to claim 2, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) calculates timings (via the arithmetic processing based on to be generated by 32) at which the workpiece (i.e. article) has to pass through detection ranges of the plurality of sensors (6) on the basis of a conveyance speed of the line (as the speed is depended on the timing of the articles and the control of the motors based on those timings, [0014] [0058]) and positions (i.e. zones [0020]) of the plurality of sensors (6, as they sense the articles enter leave zones); compares the data measured by a sensor (6), of the plurality of sensors (6), positioned upstream in the line (at an upstream zone, seen in Fig. 1) and the data measured at the timing at which the workpiece (article) has to pass by with a sensor (6), of the plurality of sensors (6), positioned downstream in the line (i.e. a downstream sensor 6); and determines a positional deviation of the workpiece (so to control the motors based on the data extracted and processed via 11).

With respect to claim 3, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) determines a change in the conveyance speed [0014] of the workpiece (article by controlling the motors) on the basis of a difference between a time period during which the workpiece (article) is detected by the sensor (6) positioned upstream in the line (i.e. by an upstream sensor 6 as seen in Fig. 1) and a time period during which the workpiece (article) is detected by the sensor (6) positioned downstream in the line (as seen in Fig. 1).

With respect to claim 4, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) determines falling (as the system is capable of detecting the presence or absence of the article as it is transported along the conveyance line; if the article is absent, the system is capable of determining an article has fallen off the line when the article is not detected in the next zone, insofar as how “determines falling” is structural defined) of the workpiece on the basis of a correspondence relationship between the data measured by the sensor positioned upstream (6) in the line (i.e. by an upstream sensor on the conveyance line) and the data measured by the sensor (6) positioned downstream in the line (i.e. by an upstream sensor on the conveyance line).

With respect to claim 6, Fuji et al. teaches in Fig. 1 the sensor system wherein the master unit (2) has a timer (23), and wherein the storage part (29) stores a time measured [0027] by the timer (23) in association (i.e. a table) with the data (as measured by the sensors 6).

With respect to claim 7, Fuji et al. teaches in Fig. 1 the sensor system wherein the master unit has a trigger sending part (24) for sending a trigger signal (i.e. start output signal) which serves as a time reference [0032-003] to the plurality of slave units (4a-c), wherein the plurality of slave units (4a-c) respectively have timers (60), measure elapsed times after the trigger signals (i.e. are received by the timers [0060] after receiving the start signal from the triggering part 24), and transmit the elapsed times together with the data to the master unit (via a superimposed signal [0053]), and wherein the storage part (of the master control 2) stores the elapsed times in association with the data (in the disclosed table [0030-0031).

With respect to claim 8, Fuji et al. teaches in Fig. 1 the sensor system wherein the plurality of slave units (4a-c) respectively have timers (51 and 60, as they measured intervals in time based on signals) for performing synchronization between the plurality of slave units (4a-b) and transmit the times measured by the timers (51 and 60, as they measure intervals in time) together with the data to the master unit (via 54), and wherein the storage part (29) stores the times measured by the timers (51 and 60) in association with the data (in the table).

With respect to claim 10, Fuji et al. teaches in Fig. 1 the sensor system wherein the master unit (2) further has a correction part (33) for correcting the information (via superimposing the signal [0033-0034]) which relates to the timing on the basis of at least any of response times of the sensors (6) and transmission delay times from the slave units (4a-c) to the master unit (2, as when the data is superimposed onto the signal, any misalignments with respect to the collected timing data are accounted from and managed by the master control unit).

With respect to claim 13, Fuji et al. teaches in Fig. 1 the sensor system wherein in a case in which the sensor (6) connected to the first slave unit (4c) is positioned upstream in the line from the sensor (i.e. a second of 6) connected to the second slave unit (4c or 4a), the mapping part (36) performs mapping of rising waveforms or falling waveforms [0059] acquired by the first slave unit (4c) and rising waveforms or falling waveforms acquired by the second slave unit (4c or 4a) such that the average value (insofar has how the mapping of the mapping part performs averaging) of the differences between the intervals of the rising waveforms or the intervals of the falling waveforms acquired by the first slave unit (4c) and the intervals of the rising waveforms or the intervals of the falling waveforms acquired thereafter by the second slave unit (4c or 4a) decreases (as the limitation is not an active step nor is there structure defining how the averaging or differences calculations are performed, therefore, the taught structure of Fuji et al. during operation is capable of arriving at such a condition).

With respect to claim 14, Fuji et al. teaches in Fig. 1 the sensor system wherein the mapping part (36) performs mapping of rising waveforms or falling waveforms acquired by the first slave unit (4c) and rising waveforms or falling waveforms [0059] acquired by the second slave unit (4c or 4a) from combinations in which a number of items for calculating (insofar as how calculating is structurally recited) the average value is equal to or greater than a predetermined number (as the limitation is not an active step nor is there structure defining how the averaging calculation is performed, therefore, the taught structure of Fuji et al. during operation is capable of arriving the average is equal to or greater than a predetermined number).

With respect to claim 15, Fuji et al. teaches in Fig. 1 the sensor system wherein the mapping part (36) performs mapping of rising waveforms or falling waveforms [0059] acquired by the first slave unit (4c) and rising waveforms or falling waveforms acquired by the second slave unit (4c or 4a) such that a number of items for calculating the average value increases (as the limitation is not an active step nor is there structure defining how the averaging is performed, therefore, the taught structure of Fuji et al. during operation is capable of arriving at such a condition where a number of items for calculating the average value increases).

With respect to claim 16, Fuji et al. teaches in Fig. 1 the sensor system wherein in a case in which the determination part continuously determines that a state (related to position) of the workpiece (article) has changed throughout a predetermined time period (i.e. a time period for transport of the article from zone to zone), the mapping part (36) performs mapping of the rising waveforms or the falling waveforms [0059].

With respect to claim 17, Fuji et al. teaches in Fig. 1 the sensor system wherein the mapping part (36) performs mapping of the rising waveforms or the falling waveforms [0059] regarding a selected portion (i.e. a selected zone as the article moves through that zone) of the plurality of slave units (4a-c).

With respect to claim 19, Fuji et al. teaches in Fig. 1 the sensor system wherein the data is time series data including rising waveforms or falling waveforms [0059] in accordance with the passing states of the workpiece (article) being conveyed upon the line (from zone to zone), and wherein the determination part (11/21) compares the time series data acquired by the first slave unit (4c) of the plurality of slave units (4a-c) and the time series data acquired by the second slave unit (4c or 4a) of the plurality of slave units (4a-c) after shifting any one thereof by a predetermined time (i.e. such that when superimposing the data, the sequence of each signal must be aligned) and determines the change in state of the workpiece on the basis of a time difference (i.e. the determined intervals) between the rising waveforms or the falling waveforms acquired by the first slave unit (4c) and the rising waveforms or the falling waveforms acquired by the second slave unit (4c or 4a, as these signals will represent the article entering and leaving zones).

With respect to claim 20, Fuji et al. teaches in Fig. 1 the sensor system wherein in a case in which the sensor (6) connected to the first slave unit (4c) is positioned upstream in the line (as seen in Fig. 1) from the sensor (6) connected to the second slave unit (4a or another 4c, as seen in Fig. 1), the determination part (11/21) determines that the workpiece has fallen from the line when the rising waveforms or the falling waveforms acquired by the second slave unit corresponding to the rising waveforms or the falling waveforms acquired by the first slave unit is not present (i.e. as the sensor would not detect the article, and there for their would be no rise indicating the article is present after leaving the first zone and entering the second zone, downstream from the first zone).

With respect to claim 21, Fuji et al. teaches in Fig. 1 the sensor system wherein in a case in which the sensor (6) connected to the first slave unit (4c) is positioned upstream (as seen in Fig. 1) in the line from the sensor (6) connected to the second slave unit (4c or 4a), the determination part (11/21) determines that the workpiece (article) has been incorporated into the line (8) when the rising waveforms or the falling waveforms [0059] acquired by the first slave unit (4c) corresponding to the rising waveforms or the falling waveforms acquired by the second slave unit is not present (i.e. as an article can be added to the line that bypassed the first slave unit 4c but has been detected by a downstream slave unit 4c that will detect the addition of the article that did not pass the first slave unit).
With respect to claim 22, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) shifts (i.e. ensuring superimposing the data, the sequence of each signal must be aligned by an amount, thereby reading on “shifts”) any one of the time series data acquired by the first slave unit (4c) of the plurality of slave units (4a-c) and the time series data acquired by the second slave unit (4a) of the plurality of slave units (4a-c) by the predetermined time (required to align the data for superimposing) and divides each piece of the time series data [0011] into a plurality of sections such that one or fewer rising waveform or falling waveform is included (so as to capture the plurality of sections/zone the article moves along the line).

With respect to claim 23, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) calculates a first time difference between the rising waveforms or the falling waveforms [0057-0059] acquired by the first slave unit (4c) included in a first section (i.e. a first zone) of the plurality of sections (i.e. zones of the conveyance system) and the rising waveforms or the falling waveforms acquired by the second slave unit (4a) included in the first section (as seen in Fig. 1) and a second time difference between the rising waveforms or the falling waveforms acquired by the first slave unit (4c) included in a second section (i.e. a second section of the conveyance path) of the plurality of sections and the rising waveforms or the falling waveforms acquired by the second slave unit (4a) included in the second section (as seen in Fig. 1), and determines the change in state of the workpiece on the basis of a difference between the first time difference and the second time difference (as seen in Fig. 8).

With respect to claim 24, Fuji et al. teaches in Fig. 1 the sensor system wherein the determination part (11/21) determines the change in state of the workpiece by comparing pieces of the time series data which are acquired by three or more slave units (as Fig. 1 shows three or more slave units 4a-c of the plurality of slave units (4a-c), positioned in order along the line (as seen in Fig. 1) and shifted by the predetermined time (time set by the time an article takes to travel through that section) and determines an abnormal section in the line on the basis of a determined section in which the state of the workpiece has changed (as [0075-0080] discloses determining transportability from one zone to another based on data extracted from the signals that include the rising and falling waveforms as an article moves from one zone to the next, where transport is halted in the data indicates valid interval data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (WO 2017037774) in view of Rischar et al. (2009/0016475).

With respect to claim 5, Fuji et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the storage part stores a learned model generated through machine learning using learning data including the data measured by the sensor positioned upstream in the line, the data measured by the sensor positioned downstream the line, and information indicating the change in state of the workpiece, and wherein the determination part inputs at least the data measured by the sensor positioned upstream in the line and the data measured by the sensor positioned downstream in the line to the learned model and determines the change in state of the workpiece on the basis of the output of the learned model. 
Rischar et al. teaches a similar sensor system having a storage part [0033] stores a learned model [0044] generated through machine learning using learning data including the data measured by a sensor positioned upstream in a line (as the model takes time stamped data collected from various sensors in a production line [0003], [0034]-[0037]), the data measured by the sensor (for example position or speed of the rollers, Fig. 8) positioned downstream the line (for example roller set 1), and information indicating the change in state of the workpiece (according to position and speed), and wherein a determination part (1402) inputs at least the data measured by the sensor positioned upstream in the line (associated with roller set 1) and the data measured by the sensor positioned downstream in the line (for example roller set 2) to the learned model  [0044-0045] and determines the change in state of the workpiece on the basis of the output of the learned model (i.e. any changes or degraded performances as determined by the AI system). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Fuji et al. such that system includes a learned model as taught by Rischar et al. because such a modification allows the system to infer whether a step change is likely to occur to system during a manufacturing operation or time of year and implement solutions facilitated by an automatic process created by the learned model, [0041] of Rischar et al., thereby improving the operation of Fuji et al..

With respect to claim 9, Fuji et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor system wherein the master unit has a reception part for receiving a signal which serves as a time reference from an external instrument, and wherein the storage part stores a time calculated on the basis of a signal which serves as the time reference in association with the data.
Rischar et al. teaches a similar system having a reception part for receiving a signal which serves as a time reference (i.e. a time entered [0055] for establishing a reference time for the system) from an external instrument (1426, [0088]), and wherein a storage part (1406) stores a time calculated on the basis of a signal which serves as the time reference in association with the data (as the measurement of time is provide with respect to the entered reference time for calculating timing aspects on an article as it moves through the conveyance system for production).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Fuji et al. such that system includes an external instrument for entering data to the system as taught by Rischar et al. because such a modification allows a user to enter important data into the system for updates, thereby increasing the versatility of the system of Fuji et al. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (WO 2017037774) in view of Tanaka (JP 2011-51763A).

With respect to claim 18, Fuji et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor system wherein the master unit further includes a display part for displaying that mapping is being executed by the mapping part.
Tanaka teaches a similar system having a master unit (30) further includes a display part (seen in Fig. 5) for displaying that mapping is being executed by a mapping part (as the display shows a user an arrival time range, detection time, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the master unit of Fuji et al. to include the display part of Tanaka because Tanaka teaches such a modification allows a user to appropriately correct the installation position and sequence calculation of a sensor and as a result, the reliability of the quality determination of the conveyance status by the control unit is improved [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dollens (2008/0234858) which teaches a drive control system for conveying material throughout a production facility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853